DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 was filed after the mailing date of the Non-Final on 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This action is in response to the communications and remarks filed on 12/15/2020. Claims 2 and 13 have been canceled. Claims 1, 3, 8, 12, and 19 have been amended. Claims 21 and 22 have been newly added. Claims 1, 3-12, and 14-22 have been examined and are pending.
Response to Arguments
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Non-Final Office Action mailed 12/15/2020. However, the terminal disclaimer has been held in abeyance per Applicant’s request. Examiner maintains the Double Patenting rejection.
Applicant's Amendments necessitated a new ground of rejection; accordingly, Applicant's arguments see pages 8-14 of remarks, filed 12/15/2020, with respect to amended independent claims 1, 12, and 19 (Babiarz et al., hereinafter (“Babiarz”), 
Applicants’ arguments in the instant Amendment, filed on 12/15/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Claim 1 stands rejected under § 103 as unpatentable over the combination of Babiarz in view of Cieplinski in view of Sengupta. In the interest of advancing prosecution and without conceding the propriety of the rejection, claim 1 is amended to recite (emphasis added) a method implemented in a computing device, the method comprising.. Support for this amendment can be found throughout Applicant’s specification and at least at [0047] and claim 2 as originally filed.
		Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment. For example, in rejecting claim 2 the Office acknowledges that the combination of Babiarz, Cieplinski, and Sengupta fails to explicitly teach the determining comprises determining whether the wearable device is being worn by the user, but relies on Decharms [0006], [0034], and [0055]-[0056] as describing this element (Office Action, p. 34). However, these portions of Decharms recite at [0056] in part: the mobile computing device 202 can be provided with an appropriately sized holster/case/sleeve that is designed to receive and hold the mobile computing device 202. This case may hold the device in such a manner that the input and output subsystems 216 and 218, respectively, will be able to obtain information about the user's surroundings and convey information from remote users to other people located near the user while at the same time being worn by the user, so as to provide the user with hands free operation of the mobile computing device 202.
		Thus, Decharms discusses that the mobile client device 202 can be worn by the user, but includes no discussion or mention of any determination being made that the mobile client device 202 is currently being worn by the user, much less any discussion or mention of taking different actions based on whether the mobile client device 202 is currently being worn or is not currently being worn by the user. Accordingly, Applicant submits that Decharms does not alone disclose, or in combination teach or in any way suggest, the subject matter of amended claim 1...”
The Examiner disagrees with the Applicants. The Examiner respectfully submits assuming arguendo in Decharms, one could infer that a wearable device located in one’s holster/case/sleeve will only convey its position could  only be determined/calculated when in proximity to one or more computing device(s) 204 when currently being worn on a person’s body [Decharms, 0044, 0055-0056, and 0060]. Examiner cites to Maragoudakis as a replacement to the amended language, as it outright teaches a wearable device 200 communicating with is “currently being worn” device throughout [Maragoudakis, 0070-0074]. Further, Cieplinski teaches some of the remaining limitations of claim 19, thus will be maintained. Applicant provides no rationale as to warrant these references being withdrawn.
Applicant’s arguments: “Applicant notes that with respect to the rejection of claim 3, the Office relies on Babiarz [0047] as teaching that a wearable device is being worn by the user {Office Action, p. 13). However, Babiarz [0052] recites in part “user device 102 may be a mobile device such as a ... head-mounted display (HUD) or other wearable computing device,” and Babiarz [0047] recites in part “when the user approaches digital storefront 104 with their user device 102, the user device 102 may automatically attempt to connect to the wireless access point associated with digital storefront 104.” Thus, similar to Decharms, Babiarz discusses that the user device 102 may be a wearable device, but includes no discussion or mention of any determination being made that the user device 102 is currently being worn by the user, much less any discussion or mention of taking different actions based on whether the user device 102 is currently being worn or is not currently being worn by the user.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that assuming arguendo in Decharms, one could infer that a wearable device’s position can only be calculated when worn, as discussed above in 6a. Additionally, Examiner respectfully submits assuming arguendo in that in Babiarz, one could infer that only when a user 110 checks-in to the digital storefront 104; the wearable/user device 102 must be on the person’s body in front to perform the discovery, handshaking and communications of the beacon device 135 to the beacon enabled wearable/user device 102.    The beacon device 135 may transmit one or more sequences of information to user device 102 to provide proximity information [Babiarz, 0041, 0044, and 0053]. Further, there are other relevant teachings of Babiarz that Examiner maintains (i.e. claim 9). As such, Maragoudakis reference introduced for other dependent claims noted in the rejections below.
Applicant’s arguments: “...Furthermore, Babiarz makes additional reference to items worn by a user, such as that additional information, which may include known measurements or sizes worn by user 110, may be included in an account database on a remote server 106. See, [0044]. This discussion in [0044] appears to be the only discussion of known measurements or sizes of the user in Babiarz. However, this discussion in Babiarz is simply discussing an account database including information in the form of the known measurements or sizes of the user. There is no discussion or mention of how those measurements or sizes become known. Furthermore, there is no discussion or mention in association with this information of determining that the user device 102 is currently being worn by the user or of taking different actions based on whether the user device 102 is currently being worn or is not currently being worn by the user. Accordingly, Applicant submits that Babiarz does not alone disclose, or in combination teach or in any way suggest, the subject matter of amended claim 1. As such, Applicant requests that the § 103 rejection of claim 1 be withdrawn. ” 
The Examiner respectfully submits that Babiarz does not disclose if a wearable device is “currently being worn by the user” as such does not teach this limitation in particular. Examiner introduces Maragoudakis to teach this limitation.
Applicant’s arguments: “Claims 3-9 and 11 depend directly or indirectly, from the independent claim above and as such the comments directed above to that claim apply equally to these claims. These claims also recite additional features, which the cited references taken individually fail to disclose and in combination fail to teach or suggest. To the extent that dependent claims 4 and 11 are further rejected, Smith and Bentley are not seen to add anything of significance. Accordingly, Applicant respectfully requests that the rejections of claims 3-9 and 11 be withdrawn.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits assuming arguendo in Smith and Bentley teaches the limitations of 3-9 and 11, thus will be maintained. In this case Bentley is maintained and Maragoudakis replaces the amended limitations. Applicant provides no rationale as to warrant being withdrawn.
Applicant’s arguments: “Claim 12 recites subject matter similar to the subject matter of independent claim 1. As such, Applicant submits that claim 12 is thus allowable for the reasons discussed above and respectfully requests that the § 103 rejections of claim 12 be withdrawn.” 
Again, the Examiner disagrees with the Applicants. The Examiner respectfully submits that assuming arguendo in Decharms, one could infer that a wearable device’s position can only be calculated when worn as discussed above in 6a, with respects to claim 1.
Applicant’s arguments: “Claims 14-16 and 18 depend directly or indirectly, from the independent claim above and as such the comments directed above to that claim apply equally to these claims. These claims also recite additional features, which the cited references taken individually fail to disclose and in combination fail to teach or suggest. To the extent that dependent claim 18 is further rejected, Bentley is not seen to add anything of significance. Accordingly, Applicant respectfully requests that the rejections of claims 14-16 and 18 be withdrawn.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that both Smith and Bentley teaches the limitations of 14-16 and 18, thus will be maintained. Applicant provides no rationale as to warrant being withdrawn.
Applicant’s arguments: “Claim 19 stands rejected under § 103 as unpatentable over the combination of Babiarz in view of Cieplinski in view of Sengupta. In the interest of advancing prosecution and without conceding the propriety of the rejection, claim 1 is amended to recite (emphasis added) a method implemented in a computing device, the method comprising...” 
As discussed above, Examiner respectfully submits assuming arguendo in  Cieplinski and Sengupta teach the remaining limitations of claim 1, as well as claims 12 and 19, thus will be maintained. Applicant provides no rationale as to warrant these references being withdrawn.
Applicant’s arguments: “During the interview, Examiner Taylor referred to two additional references, US 2019/0182670 to Maragoudakis (“Maragoudakis”) and EP3291167 to Moon et al. (“Moon”). Applicant submits, however, that neither Maragoudakis nor Moon alone discloses, or in combination teaches or in any way suggests, the subject matter of amended claim 19. For example, Maragoudakis discusses that a user enters a passcode or other login credentials into host device 102 while wearing wearable device 100. In response, wearable device 100 and host device 102 can establish a verified communication session, and as long as the verified session continues the user can unlock the host device, e.g., by bringing the wearable device into close proximity to the host device. See, [0132]. However, nowhere in Maragoudakis is there any discussion or mention of “the wearable device being one class of multiple classes of wearable devices, the different ones of the multiple classes having different associated reduced subsets of user-selectable content” or “operating, in response to the wearable device not being in close proximity to the computing device, in a reduced content visibility mode in which a reduced subset of the user-selectable content associated with the one class of wearable devices is displayed” as recited in amended claim 19.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Maragoudakis does disclose the limitations of “the wearable device being one class of multiple classes of wearable devices, the different ones of the multiple classes having different associated reduced subsets ...or “operating, in response to the wearable device not being in close proximity to the computing device, in a reduced content visibility mode ...;”  Maragoudakis outright teaches a wearable device 200 communicating with its “currently being worn” device throughout [Maragoudakis, 0070-0074]. 
Moreover, Sengupta reference is being used to establish the “unlock...” limitation which the specification cites as “a signal (e.g., a wireless key beacon) to the computing device 102 when the wearable device 104 is within communication range of the computing device 102. This signal can serve as the unlock request 608 [¶0050]. However, Maragoudakis also has the ability to lock/unlock so Sengupta will be replaced with the reference from IDS 01/29/2021 – Maragoudakis.
Applicant’s arguments: “...Claim 20 depends directly or indirectly, from the independent claim above and as such the comments directed above to that claim apply equally to this claim. This claim also recites additional features, which the cited references taken individually fail to disclose and in combination fail to teach or suggest. To the extent that dependent claim 20 is further rejected, Smith is not seen to add anything of significance. Accordingly, Applicant respectfully requests that the rejection of claim 20 be withdrawn.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that assuming arguendo in Smith adds significance and teaches claim 20, thus will be maintained. Applicant provides no rationale as to warrant being withdrawn.
Applicant’s arguments: “Claims 21 and 22 are added. Support for claim 21 can be found throughout Applicant’s specification and at least at claim 5 as originally filed. Support for claim 22 can be found throughout Applicant’s specification and at least at [0047], These claims depend directly or indirectly from claims 19 and 1, respectively, and as such the comments directed above to claims 19 and 1, respectively, apply equally to these claims. These claims also recite additional features, which the cited references taken individually fail to disclose and in combination fail to teach or suggest. Accordingly, Applicant submits that claims 21 and 22 are allowable over the cited references.”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that by virtue of dependency in claims 21 and 22 cite to Maragoudakis, in view of Cieplinski. Applicant provides no rationale as to warrant being withdrawn. Examiner maintains rejection.
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9, 12, 14-15 and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 15, 17 and 19-20 of copending Application No. 16/394,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because determining the location and/or proximity of the current location of wearable device user or to determine safe location/distance of the computing device to display user-selectable content on a display screen, have similar inventive concepts.
Instant Application16/394,264
Co-pending Application16/394,290
Claim 1
1.    A method implemented in a computing device, the method comprising:
unlocking the computing device for a user;
determining whether a wearable device associated with the computing device is in close proximity to the computing device and is currently being worn by the user;
displaying, in response to the wearable device being in close proximity to the computing device and currently being worn by the user, user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and
displaying, in response to the wearable device not being in close proximity to the computing device or not currently being worn by the user, a reduced subset of the user-selectable content.

Claim 12
12.    A computing device comprising: a display screen;
a storage device to store reduced content visibility mode configuration data identifying user-selectable content in a reduced subset of user-selectable content;
a transceiver to receive wireless communication from a wearable device associated with the computing device; and
a processor system that implements a content visibility control system to: unlock the computing device for a user;
determine whether the wearable device is in close proximity to the computing device;
display, in response to the wearable device being in close proximity to the computing device, user-selectable content on the display screen, the user-selectable content including at least one application of the computing device; and
         display, in response to the wearable device not being in close proximity to the computing device, the reduced subset of the user-selectable content.


Claim 19
19.    A method implemented in a computing device, the method comprising: unlocking the computing device for a user;
determining whether a wearable device associated with the computing device is in close proximity to the computing device;
           operating, in response to the wearable device being in close proximity to the computing device, in a full content visibility mode in which user-selectable content is

Claim 1
1.    A method implemented in a computing device, the method comprising:
       unlocking the computing device for a user;
       determining a current location of the computing device;
       determining whether the current location is a safe location for making user-selectable content visible on a display screen of the computing device;
      displaying, in response to determining that the current location is a safe location, user-selectable content on the display screen of the computing device, the user-selectable content including at least one application of the computing device; and 
     making, in response to determining that the current location is not a safe location, a reduced subset of the user-selectable content accessible to the user.19.    A method implemented in a computing device, the method comprising: unlocking the computing device for a user;
determining a current location of the computing device;
determining whether the current location is a safe location for making user-selectable content visible on a display screen of the computing device;
operating, in response to determining that the current location is a safe location, in a full content visibility mode in which user-selectable content is displayed on the display screen of the computing device, the user-selectable content including at least one application of the computing device; and
operating, in response to determining that the current location is not a safe location, in a reduced content visibility mode in which a reduced subset of the user-selectable content is made accessible to the user.

Claim 10
10.    A computing device comprising: a display screen;
a storage device to store reduced content visibility mode configuration data identifying user-selectable content in a reduced subset of user-selectable content; and a processor system that implements a content visibility control system to: unlock the computing device for a user; determine a current location of the computing device; determine whether the current location is a safe location for making user-selectable content visible on the display screen of the computing device;
display, in response to determining that the current location is a safe location, user-selectable content on the display screen of the computing device, the user-selectable content including at least one application of the computing device; and
make, in response to determining that the current location is not a safe location, a reduced subset of the user-selectable content accessible to the user.

Claim 5
5.    The method as recited in claim 1, the displaying the reduced subset of the user-selectable content comprising ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 6
6.    The method as recited in claim 1, the making the reduced subset of the user-selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 6
6.    The method as recited in claim 1, the displaying the reduced subset of the user-selectable content comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 7
7.    The method as recited in claim 1, the making the reduced subset of the user-selectable content accessible to the user comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 7
7.    The method as recited in claim 1, the displaying the reduced subset of the user-selectable content comprising not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content.
Claim 8
8.    The method as recited in claim 1, the making the reduced subset of the user-selectable content accessible to the user comprising not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content.
Claim 9
9.    The method as recited in claim 1, further comprising backing up, in response to the wearable device not being in close proximity to the computing device, to the cloud new data received by the computing device.
Claim 9
9.    The method as recited in claim 1, further comprising backing up, in response to determining that the current location is not a safe location, to the cloud new data received by the computing device.
Claim 14
14.    The computing device as recited in claim 12, wherein to display the reduced subset of the user-selectable content is to cease displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 15
15.    The computing device as recited in claim 10, wherein to make the reduced subset of the user-selectable content accessible to the user is to cease displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content.
Claim 15
15.    The computing device as recited in claim 12, wherein to display the reduced subset of the user-selectable content is to not display alerts and notifications for applications that are not in the reduced subset of the user-selectable content.
Claim 17
17.    The computing device as recited in claim 10, wherein to make the reduced subset of the user-selectable content accessible to the user is to not display alerts and notifications for applications that are not in the reduced subset of the user-selectable content.
Claim 20
20. The method as recited in claim 19, the operating in the reduced content visibility mode including:
ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content;
ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content; and
not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content.

Claim 20
20.    The method as recited in claim 19, the operating in the reduced content visibility mode including:
ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content;
ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content; and
not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 12, and 22, and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maragoudakis, US PG Publication (2019/0182670 A1) was submitted in IDS 01/29/2021.
Regarding currently amended claims 1 and 12, Maragoudakis teaches method implemented in a computing device, the method comprising:
a display screen; [Maragoudakis,  ¶¶0045, 0082 and 0085: host device 102 can be smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like; those skilled in the art will recognize electronic device components of host device 102 depicted in Fig. 1]
a transceiver to receive wireless communication from a wearable device associated with the computing device; [Maragoudakis, ¶¶0068 and 0070: RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices. Hence, Examiner interprets that the host device 102 has a comparable RF interface component/module] and
a processor system that implements a content visibility control system to: unlock the computing device for a user; [Maragoudakis, ¶0195: processor of host device; ¶¶0214 and 0216: host device 2600 according to an embodiment of present disclosure can store operating system (OS) 2622, session test program code and/or app launcher 2624 such as unlocking process]
unlocking the computing device for a user; [Maragoudakis, ¶0132: defined passcode or credentials to unlock the device]  
determining whether a wearable device associated with the computing device is in close proximity to the computing device and is currently being worn by the user; [Maragoudakis, ¶0011: The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. ¶0053: Wearable device 100 can operate differently depending on whether it is currently being worn or not. ¶¶0068 and 0070: Through RF interface 208 wireless and/or near-field communication (NFC) communication to host device 102.]
displaying, in response to the wearable device being in close proximity to the computing device, user-selectable content on a display screen of the computing device and is currently being worn by the user, the user-selectable content including at least one application of the computing device; [Maragoudakis, ¶¶0010-0011: A verified session established between a host device and wearable device being worn where a host device can identify an application program to be launched and determine whether the application program should be a protected mode (i.e. allows access to sensitive information) (at least one application of the computing device) or public mode (i.e. not allow access to sensitive information). The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. ¶0053: Wearable device 100 can operate differently depending on whether it is currently being worn or not; wearable device 100 can notify host device 102 when a user puts on or takes off wearable device 100. ¶¶0084-0085: When a user 300 is wearing a wrist-worn wearable device 302, the motion sensors (i.e. accelerometer 242 and/or gyroscopic sensor 246) detects characteristic motions to determine if the user interface components such as display 220 and/or touch sensor 228 are to be activated. The host device 102 responds to incoming communications and allows user to select which type of events to be a settings menu. 0198: If at decision block 2406 the wearable device receives confirmation that ID should be provided, the user confirms which proceeds to a verified session. ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear or user wears (currently being worn by the user), at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ¶¶0211-0212 and 0215: host device 2600 can display and make the apps either protected mode (i.e. accessible to sensitive information) or public mode. There can be a combination of apps supported by a host device: maps 2604, game 2605, web 2606, banking 2607, medical 2608, and personal 2609. ¶0218-0219: A metadata table 2630 for installed apps maintained by host device 2600, each entry can include a protection mode 2634, indicating whether launch of the app should be protected by requiring a verified session. The associated security settings are associated with the apps: Protected mode, Public mode or Public/Protected 2634. In this case, Medical app 2608 and personal-information app 2609 have a protection mode of “protected,” meaning that these apps should only be launched if a verified session is in progress.] and
displaying, in response to the wearable device not being in close proximity to the computing device or not currently being worn by the user, a reduced subset of the user-selectable content. [Maragoudakis, See ¶¶0010-0011: A verified session established between a host device and wearable device being worn where a host device can identify an application program to be launched and determine whether the application program should be a protected mode (i.e. allows access to sensitive information) or public mode (i.e. not allow access to sensitive information) (a reduced subset of the user-selectable content). The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. Fig. 1 and ¶¶0052-0053 and 0084-0085:  straps 106a/b and clasp members 108a/b include sensors that allow wearable device 100 to determine whether wearable is being worn at any given time; user’s ability to select type of events from settings menu. Fig. 24 and ¶0219: In this example, maps app 2604, game app 2605, and web browser app 2606 have a protection mode of “public,” meaning that these apps should be launched regardless of whether a verified session is in progress.]
Regarding currently amended claim 3, Maragoudakis teaches claim 1 as described above.
Maragoudakis teaches wherein: the determining further comprises determining Maragoudakis, Fig. 24 and ¶0201: user required to enter password associated with password to host device 102 which confirms if user is authorized]
the displaying the user-selectable content comprises displaying, in response to the wearable device being in close proximity to the computing device and currently being worn by the user and the user having been authenticated to the wearable device, the user-selectable content on the display screen of the computing device; [Maragoudakis, See ¶¶0010-0011: A verified session established between a host device and wearable device being worn where a host device can identify an application program to be launched and determine whether the application program should be a protected mode (i.e. allows access to sensitive information) (at least one application of the computing device) or public mode (i.e. not allow access to sensitive information). The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. ¶0198: If at decision block 2406 the wearable device receives confirmation that ID should be provided, the user confirms which proceeds to a verified session (user having been authenticated to the wearable device). ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear or user wears (currently being worn by the user), at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ¶¶0211-0212 and 0215: host device 2600 can display and make the apps either protected mode (i.e. accessible to sensitive information) or public mode. There can be a combination of apps supported by a host device: maps 2604, game 2605, web 2606, banking 2607, medical 2608, and personal 2609. ¶0218-0219: A metadata table 2630 for installed apps maintained by host device 2600, each entry can include a protection mode 2634, indicating whether launch of the app should be protected by requiring a verified session. The associated security settings are associated with the apps: Protected mode, Public mode or Public/Protected 2634] and
displaying the reduced subset of the user-selectable content comprises displaying, in response to the wearable device not being in close proximity to the computing device or not currently being worn by the user or the user not being authenticated to the wearable device, the reduced subset of the user-selectable content. [Maragoudakis, See ¶¶0010-0011: ... a host device can identify an application program to be launched and determine whether the application program should be a protected mode (i.e. allows access to sensitive information) or public mode (i.e. not allow access to sensitive information) (a reduced subset of the user-selectable content). ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear (not currently being worn by the user) or user wears, at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ¶¶0211-0212 and 0215: host device 2600 can display and make the apps either protected mode (i.e. accessible to sensitive information) or public mode. There can be a combination of apps supported by a host device: maps 2604, game 2605, web 2606, banking 2607, medical 2608, and personal 2609. Fig. 24 and ¶0219: In this example, maps app 2604, game app 2605, and web browser app 2606 have a protection mode of “public,” meaning that these apps should be launched regardless of whether a verified session is in progress].  
Regarding claim 4, Maragoudakis teaches claim 1 as described above.
Maragoudakis teaches further comprising toggling between displaying the user-selectable content and displaying the reduced subset of the user-selectable content in response to commands received from the wearable device indicating user input to the wearable device to toggle between displaying the user-selectable content and displaying the reduced subset of the user-selectable content. [Maragoudakis, ¶0244: In the embodiment shown in FIG. 29, the app can provide an option to switch from public mode to protected mode. This can be, for example, a user interface control that explicitly directs the switch (e.g., “run in protected mode” can be provided as a menu item), or the switch can happen in response to some other user action such as attempting to access a functionality that is only available in protected mode. At block 2906, the app can detect whether an event triggering a switch to protected mode has occurred; if not, the app can continue executing in public mode at block 2904.]

Regarding claim 6, Maragoudakis teaches claim 1 as described above.
Maragoudakis teaches the displaying the reduced subset of the user-selectable content comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content. [See Maragoudakis, Fig. 24 and ¶0219: In this example, maps app 2604, game app 2605, and web browser app 2606 have a protection mode of “public,” meaning that these apps should be launched regardless of whether a verified session is in progress]

Regarding new claim 22, Maragoudakis teaches claim 1 as described above.
Maragoudakis teaches the determining whether the wearable device is currently being worn by the user comprising one or a combination of determining whether a heart rate of the user is sensed by the wearable device, determining whether a particular temperature is sensed by the wearable device, and determining whether motion of the wearable device consistent with arm movements is detected by the wearable device. [Maragoudakis, ¶0053: Wearable device 100 can operate differently depending on whether it is currently being worn or not; wearable device 100 can notify host device 102 when a user puts on or takes off wearable device 100. ¶¶0084-0085: When a user 300 is wearing a wrist-worn wearable device 302, the motion sensors (i.e. accelerometer 242 and/or gyroscopic sensor 246) detects characteristic motions to determine if the user interface components such as display 220 and/or touch sensor 228 are to be activated. ¶0130: circling wrist or arm clockwise to control volume]

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7-8, 14-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maragoudakis, US PG Publication (2019/0182670 A1) was submitted in IDS 01/29/2021, in view of Cieplinski et al., hereinafter (“Cieplinski”), US PG Publication (2015/0370323 A1).
Regarding claim 5, Maragoudakis teaches claim 1 as described above.
However, Maragoudakis fails to explicitly teach but Cieplinski teaches the displaying the reduced subset of the user-selectable content comprising ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content.  [See Cieplinski, ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); ¶¶0227 and 0240: The optional additional information is not displayed (ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content) for other user interface elements that the person is not looking; where additional details/ information include:  a sender, other recipients, timestamps, sender a track list, artist, track times, etc.
¶¶0228-0229: the device logs the person out of any areas the person might be logged into when the person moves away from the display device, for example the additional details of album (e.g., a track list, artist, track times, etc.) ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the features of “far” user interface that will allow optional additional information analogous to be identification and notification information not being displayed [Cieplinski, ¶¶0227 and 0240].  
Regarding claim 7, Maragoudakis teaches claim 1 as described above.
However, Maragoudakis fails to explicitly teach but Cieplinski teaches the displaying the reduced subset of the user-selectable content comprising not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content. [See Cieplinski, ¶¶0146 0169, and 0171: Once electronic device determines presence (or lack thereof) of a person’s gaze location 812 coincides with user interface element 810 and flashing, bouncing or any other mechanism for requesting person’s attention. ¶0217: Displaying different user interfaces on a device based on whether a person is far away from the device or close to the device can enhance the person's interaction with the device. For example, a television can present a user interface with large user interface elements that provide summary information (e.g., information about the current program and the next program) when a person is far away from the television, and can present more detailed information (e.g., a program guide with information about programs from multiple channels and multiple time slots) when the person is close to the television. ¶0222: When person is far away, user elements 1202 and 1204 are optionally smaller versions which is better suited for close viewing/interaction as opposed to far viewing/interaction. ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); Hence, Examiner interprets that the different user interfaces teach not displaying alerts and notifications for application, as the user interface coincides with the “far” scenario]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the functionality of the of “far” user interface which is analogous to a wearable device not being in close proximity [Cieplinski, ¶¶0225-0227].  

Regarding currently amended claims 8 and 16, Maragoudakis teaches claim 1 as described above.
Maragoudakis teaches further comprising: automatically logging, in response to the wearable device being in close proximity to the computing device and currently being worn by the user, the user into an account associated with an application; [Maragoudakis, ¶0076: automatically turns on display 220 and/or touch sensor 228 in response to a user’s wrist raising and rolling. ¶0136: wearable device 100 is a wrist-worn device and host device 102 is a mobile device that would typically be operated while held in a user's hand; within threshold distance of close proximity. ¶0199: user ID can be an ID associated with user’s account on host device itself] 
However, Maragoudakis fail to explicitly teach but Cieplinski teaches displaying, in response to the wearable device not being in close proximity to the computing device or not currently being worn by the user, a login page for the application without automatically logging the user into the account associated with the application. [Cieplinski, ¶0146: system’s identification of face can track activity history without requiring the person to manually login to the electronic device. ¶0228: When person’s movement is detected to be further from the display, the person is automatically logged out of the account (i.e. iTunes). ¶0231: When user is not close by, the “far” user interface is asserted and does not include one or more user interface elements that are optionally included in the “close” user interface. For example, because the menu bar and application could be difficult to view and/or interact. Only the application windows (a login page for the application) would be automatic displayed and not the menu bar or application dock. Hence, Examiner views the system’s ability to detect a person associated with an iTunes not being in close proximity to display, logging out and only displaying a bare minimum application window as analogous to displaying a login page for the application without automatically logging the user into the account associated with the application]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the functionality of the of “far” user interface which is analogous to a wearable device not being in close proximity [Cieplinski, ¶¶0146 and 0225-0228].  

Regarding claim 14, Maragoudakis teaches claim 12 as described above.
However, Maragoudakis teaches but Cieplinski teaches wherein to display the reduced subset of the user-selectable content is to cease displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content. [See Cieplinski, ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); ¶0227 and 0240: The optional additional information is not displayed (ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content) for other user interface elements that the person is not looking; where additional details/ information include:  a sender, other recipients, timestamps, sender a track list, artist, track times, etc.
¶¶0228-0229: the device logs the person out of any areas the person might be logged into when the person moves away from the display device, for example the additional details of album (e.g., a track list, artist, track times, etc.) ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the features of “far” user interface that will allow optional additional information analogous to be identification and notification information not being displayed [Cieplinski, ¶¶0227 and 0240].  

Regarding claim 15, Maragoudakis teaches claim 12 as described above.
However, Maragoudakis fails to explicitly teach but Cieplinski teaches wherein to display the reduced subset of the user-selectable content is to not display alerts and notifications for applications that are not in the reduced subset of the user-selectable content. [See Cieplinski, ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); ¶0227 and 0240: The optional additional information is not displayed (ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content) for other user interface elements that the person is not looking; where additional details/ information include:  a sender, other recipients, timestamps, sender a track list, artist, track times, etc.
¶¶0228-0229: the device logs the person out of any areas the person might be logged into when the person moves away from the display device, for example the additional details of album (e.g., a track list, artist, track times, etc.)] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the features of “far” user interface that will allow optional additional information analogous to be identification and notification information not being displayed [Cieplinski, ¶¶0227 and 0240].  
Regarding currently amended claim 19, Maragoudakis teaches a method implemented in a computing device, the method comprising: 
unlocking the computing device for a user; [See Maragoudakis, ¶0132: defined passcode or credentials to unlock the device]  
determining whether a wearable device associated with the computing device is in close proximity to the computing device,the wearable device being one class of multiple classes of wearable devices, the different ones of the multiple classes having different associated reduced subsets of user-selectable content; [See Maragoudakis,  ¶¶0010-0011: ...host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. The host device sending/receiving communications with a wearable device remains in communication for a specific proximity requirements. ¶0053: Wearable device 100 can operate differently depending on whether it is currently being worn or not; wearable device 100 can notify host device 102 when a user puts on or takes off wearable device 100. ¶¶0084-0085: When a user 300 is wearing a wrist-worn wearable device 302, the motion sensors (i.e. accelerometer 242 and/or gyroscopic sensor 246) detects characteristic motions to determine if the user interface components such as display 220 and/or touch sensor 228 are to be activated. The host device 102 responds to incoming communications and allows user to select which type of events to be a settings menu. ¶0199: A host device that is a desktop computer may have multiple user IDs (multiple classes of wearable devices) associated with it (e.g., for different family members) and can select the ID based on which user is currently logged in. The user ID can be an ID associated with the user's account on the host device itself or an ID associated with the user's account on a different service such as a cloud-based information storage and retrieval system (the different ones of the multiple classes having different associated reduced subsets of user-selectable content). ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear or user wears, at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ]
operating, in response to the wearable device being in close proximity to the computing device, in a full content visibility mode in which user-selectable content is displayed on a display screen of the computing device, the user-selectable content associated with the one class of wearable devices including at least one application of the computing device; [Maragoudakis, ¶0202: Fig. 24 shows that after host device 102 receives user ID to wearable device 100 after being confirmed at block 2414. Depending on how user responds: either user refuses to wear or user wears, at block 2408 host device interacts with user. ¶0208: after the host device pairs with the wearable device by exchanging security codes, MAC addresses or other unique identifiers and device names. ¶¶0211-0212 and 0215: host device 2600 can display and make the apps either protected mode (i.e. accessible to sensitive information) (a full content visibility mode in which user-selectable content is displayed on a display screen of the computing device) or public mode. There can be a combination of apps supported by a host device: maps 2604, game 2605, web 2606, banking 2607, medical 2608, and personal 2609. ¶0218-0219: A metadata table 2630 for installed apps maintained by host device 2600, each entry can include a protection mode 2634, indicating whether launch of the app should be protected by requiring a verified session. The associated security settings are associated with the apps: Protected mode, Public mode or Public/Protected 2634. In this case, Medical app 2608 and personal-information app 2609 have a protection mode of “protected,” meaning that these apps should only be launched if a verified session is in progress.] 
However, Maragoudakis fails to explicitly teach but Cieplinski teaches operating, in response to the wearable device not being in close proximity to the computing device, in a reduced content visibility mode in which a reduced subset of the user-selectable content is displayed. [Cieplinski , Fig. 1a and ¶¶0099 and 0102: There are some predefined set of functions performed exclusively through touchpad where a menu button assists in navigating device 100/600 which includes an event sorter (in operating system 126) and respective applications 136-1, 137-151, 155, 380-390. Event monitor 171 receives event information from peripherals interface 118 such as a proximity sensor 166; where information receives from I/O subsystem 106 includes touch-sensitive display 112 or a touch-sensitive surface. ¶¶0140-0141 and 0143: Exemplary action performed by electronic device 600 (the computing device) is coupled to a camera 602; which any one of optical sensor(s) 164 in Fig. 1A and sensors (359) in Fig. 3. It is understood that people use devices. When a person uses a device (e.g., device 600), that person is optionally referred to as a user of the device. ¶0225: Device optionally detects movement of person (wearable device) from a distance further than the distance closer than the threshold distance from the display device (not being in close proximity to the computing device). ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the functionality of proximity information received from I/O subsystem 106 or a sensor, such as proximity sensor 166, accelerometer(s) 168 function when determining when to reduce, turn off, disable, and/or other features normally viewable to a user [Cieplinski, ¶0102].  



Regarding claim 20, Maragoudakis teaches claim 19 as described above.
Maragoudakis teaches ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content; [See Maragoudakis, Fig. 24 and ¶0219: In this example, maps app 2604, game app 2605, and web browser app 2606 have a protection mode of “public,” meaning that these apps should be launched regardless of whether a verified session is in progress] 
However, Maragoudakis fails to explicitly teach but Cieplinski teaches the operating in the reduced content visibility mode including: ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user-selectable content; [See Cieplinski, ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); ¶0227 and 0240: The optional additional information is not displayed (ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content) for other user interface elements that the person is not looking; where additional details/ information include:  a sender, other recipients, timestamps, sender a track list, artist, track times, etc. ¶¶0228-0229: the device logs the person out of any areas the person might be logged into when the person moves away from the display device, for example the additional details of album (e.g., a track list, artist, track times, etc.)] and
not displaying alerts and notifications for applications that are not in the reduced subset of the user-selectable content. [See Cieplinski , ¶¶0146 0169, and 0171: Once electronic device determines presence (or lack thereof) of a person’s gaze location 812 coincides with user interface element 810 and flashing, bouncing or any other mechanism for requesting person’s attention. ¶0217: Displaying different user interfaces on a device based on whether a person is far away from the device or close to the device can enhance the person's interaction with the device. For example, a television can present a user interface with large user interface elements that provide summary information (e.g., information about the current program and the next program) when a person is far away from the television, and can present more detailed information (e.g., a program guide with information about programs from multiple channels and multiple time slots) when the person is close to the television. ¶0222: When person is far away, user elements 1202 and 1204 are optionally smaller versions which is better suited for close viewing/interaction as opposed to far viewing/interaction. ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); Hence, Examiner interprets that the different user interfaces teach not displaying alerts and notifications for application, as the user interface coincides with the “far” scenario]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the functionality of the of “far” user interface which is analogous to a wearable device not being in close proximity [Cieplinski, ¶¶0227 and 0240].  

Regarding new claim 21, Maragoudakis teaches claim 19 as described above.
However, Maragoudakis fails to explicitly teach but Cieplinski teaches the operating in the reduced content visibility mode comprising ceasing displaying identifiers and notifications of user-selectable content that are not in the reduced subset of the user-selectable content associated with the one class of wearable devices. [See Cieplinski, ¶0227: In some embodiments, the person is further than the threshold distance from the display device, and the “far” user interface (a reduced subset) is provided for display on the display device. The “far” user interface optionally includes a first user interface element (e.g., an email graphic) and a second user interface element (e.g., a music collection graphic) (the user-selectable content); ¶0227 and 0240: The optional additional information is not displayed (ceasing displaying identifiers and notifications of user-selectable content that is not in the reduced subset of the user-selectable content) for other user interface elements that the person is not looking; where additional details/ information include:  a sender, other recipients, timestamps, sender a track list, artist, track times, etc.
¶¶0228-0229: the device logs the person out of any areas the person might be logged into when the person moves away from the display device, for example the additional details of album (e.g., a track list, artist, track times, etc.) ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of a user detection by a computing device of Cieplinski. The motivation/suggestion would have been obvious to try the using the functionality of proximity information received from I/O subsystem 106 or a sensor, such as proximity sensor 166, accelerometer(s) 168 function when determining when to reduce, turn off, disable, and/or other features normally viewable to a user [Cieplinski, ¶0102].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maragoudakis, US PG Publication (2019/0182670 A1) was submitted in IDS 01/29/2021, in view of Babiarz et al., hereinafter (“Babiarz”), US PG Publication (20150178822).
Regarding claim 9, Maragoudakis teaches claim 1 as described above.
However, Maragoudakis fails to explicitly teach but Babiarz teaches further comprising backing up, in response to the wearable device not being in close proximity to the computing device, to the cloud new data received by the computing device. [Babiarz, ¶0034: Remote server 106 is located within a cloud environment (not shown). ¶0035: A back-up service to remote server 106 when Internet is down or other network related interruptions occur. The applications are served to digital storefront 104 primarily by local server 139 and one or more servers and databases within a cloud environment are accessed to update content and perform commit transactions. ¶0045: Remote server 106 also maintains a plurality of user accounts in the account database (not shown), each of which may include account information associated with individual users 110. ¶¶0032-0065: Digital storefront tiles update new content based on users’ responses received by digital storefront 104 (the computing device) from mobile apps enabled on user device 102 such as storefront application 141/marketplace applications 137. ¶0071: Checking-out of the shopping session may be by prompting user 110 to check-out or proximity-based (or location-based check-out) once user 110 (previously checked-in to a beacon location) moves out of communications range of the beacon location. Hence, Examiner interprets that if the network related interruption is due to a user moving out of proximity, a back-service can be performed to ensure account information is synch] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including teachings of a discovery engine storefront of Babiarz. The motivation/suggestion would have been obvious to try the functionality of the remote server when performing backups [Babiarz, ¶0035].  

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maragoudakis, US PG Publication (2019/0182670 A1) was submitted in IDS 01/29/2021, in view of Bentley et al., hereinafter (“Bentley”), US PG Publication (2013/0225309).
Regarding claims 11 and 18, Maragoudakis teaches claim 1 as described above.
However, Maragoudakis fails to explicitly teach but Bentley teaches further comprising: receiving, from the wearable device, an indication that the wearable device has detected a potential user health issue; [Bentley 2013/0225309 ¶0024: Embodiments of the invention enable RFID to keep track of motion for fitness and/or healthcare compliance. ¶¶0014 and 0083: User 150 wearing helmet/piece of equipment 110 contains motion capture sensor that enables a range of motion values to send an alarm (an indication) for motion values beneath/above a threshold to detect potential health issues (a potential user health issue)] and
displaying, in response to the indication that the wearable device has detected the potential user health issue, medical relevant information of the user. [Bentley 2013/0225309, ¶0083: Motion capture data and performance data (medical relevant information of the user) is uploaded to database 172, for later analysis and/or display and/or data mining. Data mining results may be displayed on mobile device 101, computer 105, television broadcast or web video originating from camera 130, 130a and 103b, or 104 or accessed via website 173 or any combination thereof]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a controlling access to protected functionality of a host device using a wireless device of Maragoudakis before him or her by including the teachings of broadcasting system for broadcasting images with augmented motion data of Bentley. The motivation/suggestion would have been obvious to try the using the motion capture sensor to obtain detected potential health issues via RFID to be displayed [Bentley, ¶0024 and 0083].  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ANDREW J STEINLE/Primary Examiner, Art Unit 2497